Citation Nr: 0915531	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-05 526	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for PTSD subsequent to May 23, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to April 
1977.

The Veteran presented sworn testimony in support of his claim 
during a hearing on appeal held before the undersigned 
Veterans Law Judge in July 2006.  At that time, he withdrew a 
concurrent application to reopen a previously-denied claim 
for service connection for an acquired psychiatric disorder 
other than PTSD, including major depressive disorder.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2007.  At that time, the Board 
denied an initial disability rating greater than 30 percent 
for PTSD prior to May 23, 2004.  The Veteran has not appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court) and it is final.  The Board remanded 
the remainder of the Veteran's appeal, involving entitlement 
to an increased disability rating for PTSD subsequent to May 
23, 2004, for additional evidentiary development.  

During the July 2006 Board hearing, the Veteran provided 
testimony as to why he believes service connection is 
warranted for a left shoulder disability.  We note that 
service connection for a left shoulder disability was denied 
by the RO in 1981, and an application to reopen the claim was 
denied by the Board in October 2003.  Therefore, the 
Veteran's attempt to reopen the claim is referred to the RO 
for appropriate action upon the return of the claims file to 
the RO.  

Similarly, following his 2006 withdrawal of the application 
to reopen a previously-denied claim for service connection 
for an acquired psychiatric disorder other than PTSD, he has 
since indicated his intention to attempt to reopen this claim 
again.  In a January 2008 statement, he indicated that he 
feels major depression syndrome is his leading symptom and is 
triggered by his PTSD, and that he wishes to reopen a claim 
for entitlement to service connection for this disability as 
well.  This attempt to reopen the claim is also referred to 
the RO for appropriate action upon the return of the claims 
file to the RO.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action on his part is required.


REMAND

Unfortunately, another remand is required in this case so as 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159.  Additionally, the AMC is 
required to fully complete the development previously ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

During the July 2006 hearing on appeal, the Veteran testified 
that he is attending college under the auspices of the VA's 
vocational rehabilitation program.  The assessments made by 
the VA's vocational experts would be helpful to our analysis 
of the Veteran's claims.  Furthermore, any VA-generated 
records, such as vocational rehabilitation records, are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also in this regard, pursuant to the previous remand, the AMC 
obtained VA treatment records reflecting medical care 
provided to the Veteran from 2004 through 2007.  In light of 
the additional delay in reaching a resolution to this claim, 
however, it is advisable to further update the recent 
treatment records for the claims file.  Therefore, upon 
remand, VA treatment records subsequent to August 2007 should 
be obtained for inclusion in the file.  Bell.  

In addition to the foregoing, this appeal must be remanded to 
fully complete the development previously ordered by the 
Board.  In the August 2007 remand, the Board ordered that the 
Veteran be accorded a VA examination to determine the extent 
of psychiatric impairment caused by PTSD.  The examiner's 
conclusions and report were to be based upon a clinical 
examination of the Veteran and review of his records.  To 
this end, the Board requested that Veteran's claims file be 
made available to the examiner prior to the examination.  
Review of the resulting report, however, reveals that the 
examiner was not provided with the Veteran's claims file at 
all.  Although the examiner was able to access the Veteran's 
VA medical records via the VA's computerized record system, 
the examiner was unable to review any of the documents 
specific to the claims file which would provide context 
regarding Veteran's disability, including the verification of 
the Veteran's stressor events, and the Veteran's own 
statements made in support of his claims for service 
connection and for an increased disability rating.  Although 
the present level of disability is of primary concern, a 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, another 
examination must be performed, and the examiner must be 
provided with the Veteran's claims file.

Lastly, since the Board's 2007 remand, the Court has refined 
its interpretation of the pertinent statutes which require 
notice to claimants of what type of evidence may substantiate 
claims.  Regarding a claim for an increased disability 
rating, VA must notify the Veteran that the evidence required 
to substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the Veteran has not received the sort of specific 
notice required by Vasquez.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with a letter that:  informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; informs him of the information and 
evidence that VA will seek to provide; 
informs him of the information and 
evidence he is expected to provide; 
advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; 
provides him with the appropriate 
Diagnostic Codes for rating his service-
connected PTSD; and notifies him that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  The RO should obtain the Veteran's 
vocational rehabilitation folder, and 
associate it with the claims folder.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran for PTSD subsequent to August 
2007, by the VA Medical Center in 
Alexandria, Louisiana, for inclusion in 
the file.

4.  After obtaining the records requested 
above, the Veteran should be afforded a 
VA psychiatric examination to determine 
the extent of his psychiatric impairment 
resulting from PTSD.  The claims folder, 
including the records requested above, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
complete rationale for all conclusions 
reached should be fully explained.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


